Citation Nr: 0335036	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1990 
to July 1998.  In addition, he had approximately 
five-and-a-half months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO continued previous denials of service connection for 
disabilities of the right shoulder and low back.  

Previously, by a March 1999 rating action, the VA Regional 
Office in Jackson, Mississippi initially denied the issues of 
entitlement to service connection for disabilities of the 
right shoulder and low back.  Approximately one-and-a-half 
weeks later in the same month, the RO in San Juan, the 
Commonwealth of Puerto Rico notified the veteran of the 
decision.  The veteran did not initiate an appeal of the 
denial.  Consequently, the March 1999 denial of service 
connection for disabilities of the right shoulder and low 
back became final.  The Board finds that the RO, by its 
silence, apparently conceded that the veteran had submitted 
sufficient evidence to reopen his claims of entitlement to 
service connection for right shoulder and back disabilities.  
However, the United States of Appeals for Veterans Claims 
(Court) has held that in a matter such as this the Board has 
a legal duty to consider the issue of whether new and 
material evidence has been received to reopen the claims 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  The current issues regarding the veteran's 
right shoulder and low back claims are correctly 
characterized as listed on the front page of this decision.  
See, 38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  By a March 1999 rating action, the VA Regional Office in 
Jackson, Mississippi, in pertinent part, denied service 
connection for disabilities of the right shoulder and low 
back.  Following receipt of notification of the decision and 
his procedural and appellate rights, the veteran failed to 
initiate an appeal of the denial within the subsequent one-
year period.  

3.  The evidence received since the March 1999 denial of 
service connection for disabilities of the right shoulder and 
low back bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for disabilities of the right shoulder 
and low back.  


CONCLUSIONS OF LAW

1.  The Jackson, Mississippi RO's March 1999 denial of 
service connection for disabilities of the right shoulder and 
low back is final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).  

2.  The evidence received since the March 1999 denial of 
service connection for disabilities of the right shoulder and 
low back is new and material, and the claims for service 
connection for disabilities of the right shoulder and low 
back are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
an April 2001 letter, the statement of the case furnished in 
October 2001, and the supplemental statement of the case 
(SSOC) issued in January 2002, the RO informed the veteran of 
the criteria used to adjudicate the underlying claims for 
service connection for disabilities of the right shoulder and 
low back, the type of evidence needed to substantiate these 
issues, as well as the specific information necessary from 
him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the veteran of specific provisions of the VCAA, the 
criteria used to adjudicate his petition to reopen his 
previously denied claims for service connection for 
disabilities of the right shoulder and low back, the type of 
evidence needed to substantiate these issues, the specific 
information necessary from him, or the proper time period 
within which to submit requested evidence (one year).  
Significantly, however, in view of the fact that this 
decision is granting the veteran's petition to reopen his 
previously denied claims for service connection for 
disabilities of the right shoulder and low back, which is a 
complete grant of the benefits sought in the appeal of these 
particular issues, the Board concludes that a remand to cure 
these procedural defects (by informing the appellant in 
relevant part that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice) is not necessary.  

Factual Background

Initially, by a March 1999 rating action, the VA Regional 
Office in Jackson, Mississippi denied the issues of 
entitlement to service connection for disabilities of the 
right shoulder and low back.  Evidence available at that time 
included the veteran's assertion that he sustained injuries 
to his right shoulder and low back during his active military 
duty and that he continued to experience problems with these 
joints after the in-service accidents.  

According to the service medical records, in November 1991, 
the veteran sought treatment for complaints of lower back 
pain for the past three days.  He reported that these 
symptoms had begun after feeling a pull while he was pushing 
a transmission.  He described pain radiating from his lower 
back around to his groin area.  A physical examination was 
negative for muscle weakness, parasthesia, and spasm.  The 
veteran exhibited a range of motion of his low back from zero 
to 45 degrees.  He stopped this testing secondary to pain.  
The examiner assessed muscle strain.  

Subsequently, between September 1994 and June 1995, the 
veteran received approximately monthly right shoulder 
treatment.  In particular, in September 1994, the veteran 
described right shoulder pain due to an accident which 
occurred in July 1994.  A physical evaluation conducted on 
the veteran's right shoulder in September 1994 demonstrated 
good range of motion with some pain on overhead lifting more 
than 180 degrees, no boney tenderness, and no crepitus.  
X-rays taken of the veteran's right shoulder at that time 
showed no fracture.  The examiner assessed right shoulder 
pain.  

A follow-up evaluation completed on the veteran's right 
shoulder in December 1994 reflected popping at 95 degrees to 
105 degrees of abduction as well as no crepitus.  The 
examining physician's assistant recommended ruling out 
impingement.  

At a January 1995 evaluation at the military therapy clinic, 
the veteran reported having had problems with his right 
shoulder since playing softball in April 1994.  Specifically, 
he cited a July 1994 episode in which he fell on his right 
shoulder while running in a softball game.  A physical 
examination of the veteran's right shoulder demonstrated a 
range of motion which was within normal limits and was 
positive for impingement.  An assessment of tendinitis versus 
a tear was made.  

Between January and February 1995, the veteran received 
multiple treatments (including injections) for this right 
shoulder complaints at the military's physical therapy 
clinic.  Magnetic resonance imaging (MRI) completed on the 
veteran's right shoulder in April 1995 was suggestive of 
subtle impingement on the supraspinatus muscle but was, 
otherwise, essentially negative.  In May 1995, the veteran 
received follow-up treatment for worsening right shoulder 
pain.  A physical evaluation demonstrated no instability of 
this joint.  The examiner provided impressions of right 
shoulder pain as well as mild impingement.  

In June 1995, the veteran continued to complain of 
progressively worsening right shoulder pain.  A physical 
examination of this joint demonstrated nontenderness to 
palpation; normal extension, flexion, and abduction; some 
limitation of adduction; strength of 5/5; normal sensory and 
vascular evaluations; and apprehension with abduction and 
external rotation.  The examiner assessed mild impingement.  
At a treatment session conducted two weeks later in the same 
month, the veteran described no relief in his right shoulder 
pain with physical therapy and NSAIDS.  According to the 
veteran, although the NSAID decreases his right shoulder 
pain, the symptomatology returns.  At the treatment session, 
the veteran received another injection.  

In November 1995, the veteran sought treatment for low back 
pain since that morning.  In particular, he reported that, 
during a basketball game, he jumped and, when he landed on 
his feet, he felt a sharp pain in his lower back.  He 
explained that the pain radiated to his lower abdomen and 
right leg (above the knee).  According to the report of this 
evaluation, the veteran was unable to bend and to touch his 
toes.  X-rays taken of the veteran's lumbosacral spine were 
within normal limits.  The examiner assessed low back pain.  
At a follow-up examination conducted on the following day in 
November 1995, the veteran reported feeling better, although 
he described some continued pain and discomfort.  He denied 
having any radiation or numbness.  A physical examination of 
the veteran's low back demonstrated tenderness of the 
paravertebral muscles at L3-S1 (right greater than left), 
strength of 5/5, and a normal hip.  The examiner assessed 
mechanical low back pain.  

At the separation examination which was conducted in May 
1998, the veteran reported that he had been having problems 
with his right shoulder and back.  In particular, he 
described pain in these areas.  A physical examination 
conducted at that time demonstrated crepitus and full range 
of motion of the veteran's left shoulder and a normal spine.  

In July 1998, the veteran was discharged from active military 
duty.  In January 1999, he underwent a VA spine examination.  
At that time, he reported having sustained "low back trauma 
around 1991-92."  He complained of chronic low back pain 
without radiation.  A physical examination of the veteran's 
lumbar spine demonstrated flexion of 90 degrees, extension of 
20 degrees, lateral bending of 25 degrees bilaterally, 
rotation of 30 degrees bilaterally, no pain or tenderness on 
motion, muscle strength of 5/5 (in the observed hamstring, 
quadriceps, tibialis anterior, gastrosoleus and extensor 
hallucis longus in both lower extremities), no postural 
abnormalities, paralumbar spasm, +2 deep tendon reflexes in 
the patellar and Achilles tendons bilaterally, as well as 
negative straight leg raising and Laseque tests.  X-rays 
taken of the veteran's lumbosacral spine were normal.  The 
examiner diagnosed lumbar myositis.  

On the same day in January 1999, the veteran underwent a VA 
joints examination by the same examiner who had conducted the 
VA spine evaluation.  At the VA joints examination, the 
veteran described right shoulder pain secondary to lifting 
heavy objects during his active military duty in 1991 and 
1992.  He further noted that his right shoulder pain worsened 
with repetitive movement.  A physical examination of the 
veteran's right shoulder demonstrated abduction to 
170 degrees, anterior flexion to 170 degrees, extension to 
25 degrees, adduction to 25 degrees, internal rotation to 
30 degrees, external rotation to 40 degrees, some pain on 
motion (in abduction from 150 to 170 degrees and in anterior 
flexion from 150 to 170 degrees), crepitance, a negative 
Hawkin's test, a negative apprehension test, a negative drop 
arm test, and a normal gait.  X-rays taken of the veteran's 
right shoulder were negative.  The examiner diagnosed 
status-post right shoulder sprain.  

In March 1999, the Regional Office in Jackson, Mississippi 
considered this service, and post-service, evidence.  With 
regard to the veteran's right shoulder claim, the Jackson 
Regional Office acknowledged the in-service episodes of 
treatment for right shoulder pain as well as the objective 
evaluation finding crepitus of this joint at the separation 
examination.  However, in view of the relatively negative 
findings at the post-service VA joints examination, the 
Jackson Regional Office concluded that the in-service 
episodes of treatment for right shoulder pain were acute and 
transitory conditions that resolved without residual 
disability.  With regard to the veteran's low back claim, the 
Jackson Regional Office again acknowledged the in-service 
episodes of treatment for low back pain.  However, in view of 
the relatively negative findings at the service separation 
examination as well as the post-service VA spine examination, 
the Jackson RO concluded that the in-service episodes of 
treatment for low back pain were acute and transitory 
conditions that resolved without residual disability.  
Consequently, the Jackson RO, by the March 1999 rating 
action, denied service connection for disabilities of the 
right shoulder and low back.  

In June 2000, the veteran submitted his current petition to 
reopen his previously denied claim for service connection for 
disabilities of the right shoulder and low back.  During the 
current appeal, the veteran has continued to assert that he 
has chronic right shoulder and low back disabilities as a 
result of in-service injuries to these joints.  

In support of these contentions, the veteran submitted copies 
of records of private medical care that he received for his 
low back condition between September 1999 and April 2000.  
According to these reports, x-rays taken of the veteran's 
lumbosacral spine in September 1999 showed normal osseous and 
articular structures, pedicles, disc, and paravertebral soft 
tissues.  MRI completed almost one week later in the same 
month reflected a small posterocentral herniated nucleus 
pulposus at L4-L5 and L5-S1.  Additionally, in an April 2000 
document, a private neurologist characterized the veteran's 
low back disability as lumbar myositis associated with a 
herniated nucleus pulposus at L4-L5 and L5-S1.  In this same 
report, the private physician expressed his opinion that this 
disability is "probabl[y] . . . post-traumatic . . . , 
especially in view of [the veteran's] physical activity . . . 
[in] the U.S. Army."  

Subsequently, in April 2001, the veteran underwent another VA 
spine examination.  At that time, he described the in-service 
injury to his low back as well as his current complaints of 
moderate low back pain with radiation to the posterior leg 
(more on the left leg up to the thigh area).  A physical 
examination of the veteran's lumbar spine demonstrated 
forward flexion to 50 degrees, backward extension to 
20 degrees, lateral flexion to 40 degrees, rotation to 
30 degrees, no pain on motion, moderate lumbar muscle spasm 
upon palpation, no weakness of the legs with normal muscle 
strength of 5/5, moderate tenderness to palpation on the 
lumbar paravertebral muscles, no postural abnormalities of 
the back, no fixed deformities, a normal gait cycle, negative 
straight leg raising bilaterally, diminished ankle jerks +1 
bilaterally, +2 and symmetric knee jerks bilaterally and no 
muscle atrophy of the lower extremities.  The examiner 
diagnosed a small posterocentral herniated nucleus pulposus 
at L4-L5 and L5-S1 levels by the September 1999 MRI of the 
lumbar spine.  In addition, the examiner expressed his 
opinion that the veteran's present back disability was not 
incurred in, or aggravated by, his active military duty.  The 
examiner cited the lack of evidence of chronicity of 
treatment of the veteran's low back condition following his 
discharge from service.  

On the same day in April 2001, the veteran underwent another 
VA joints examination by the same examiner who had conducted 
the VA spine evaluation that day.  At the VA joints 
examination, the veteran discussed the in-service episodes of 
right shoulder treatment that he had received.  In addition, 
he described current moderate right shoulder pain on the 
anterior aspect of this joint with radiation to the clavicle 
and shoulder blade.  A physical examination of the veteran's 
right shoulder demonstrated abduction to 180 degrees, flexion 
to 180 degrees, rotation to 90 degrees, no pain on motion, 
crepitus, a normal gait cycle, and no ankylosis.  The 
examiner concluded that the evaluation of the veteran's right 
shoulder was negative.  

Analysis

As previously noted in this decision, in March 1999, the 
Regional Office in Jackson, Mississippi denied the claims of 
entitlement to service connection for disabilities of the 
right shoulder and low back.  Specifically, the Jackson 
Regional Office held, with regard to the veteran's right 
shoulder claim, that the in-service episodes of treatment for 
right shoulder pain were acute and transitory conditions that 
resolved without residual chronic disability.  With regard to 
the veteran's low back claim, the Jackson Regional Office 
determined that the in-service episodes of treatment for low 
back pain were also acute and transitory conditions that had 
resolved without residual chronic disability.  Consequently, 
the Jackson Regional Office, by the March 1999 rating action, 
denied service connection for disabilities of the right 
shoulder and low back.  

Approximately one-and-a-half weeks later in March 1999, the 
San Juan RO notified the veteran of the denial of his claims 
for disabilities of his right shoulder and low back.  The 
veteran did not initiate an appeal of either of these 
denials.  Consequently, the March 1999 denial of service 
connection for disabilities of the right shoulder and low 
back became final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the Jackson 
Regional Office, in March 1999, denied the veteran's claims 
for service connections for disabilities of his right 
shoulder and low back because the evidence of record 
reflected that the in-service episodes of treatment for right 
shoulder and low back pain were acute and transitory 
conditions that resolved without residual chronic 
disabilities.  Significantly, however, the additional 
evidence received since this prior final denial includes 
copies of medical records that reflect such relationships.  

In particular, the Board acknowledges that the examiner who 
conducted the VA joints examination in April 2001 concluded 
that the evaluation of the veteran's right shoulder was 
negative.  Significantly, however, this examination 
specifically demonstrated the presence of crepitus of the 
veteran's right shoulder joint.  

As this document denotes objective evidence of current right 
shoulder pathology following in-service episodes of treatment 
for pain in this joint, the Board finds that the report of 
the April 2001 VA joints examination is clearly probative of 
the central issue in the veteran's case for service 
connection for a right shoulder disability.  Significantly, 
this statement bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a right shoulder disability.  See, 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Furthermore, with regard to the veteran's low back condition, 
in April 2000, the veteran's private neurologist 
characterized the veteran's low back disability as lumbar 
myositis associated with a herniated nucleus pulposus at 
L4-L5 and L5-S1.  In this same report, the private physician 
also expressed his opinion that this disability is 
"probabl[y] . . . post-traumatic . . . , especially in view 
of [the veteran's] physical activity . . . [in] the U.S. 
Army."  

As this document denotes a possible relationship between the 
veteran's currently diagnosed lumbar myositis associated with 
a herniated nucleus pulposus at L4-L5 and L5-S1 and his 
military service, the Board finds that the April 2000 
statement is clearly probative of the central issue in the 
veteran's case for service connection for a low back 
disability.  Significantly, this statement bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
low back disability.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
disabilities of the right shoulder and low back in March 1999 
is new and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claims for service connection 
for disabilities of his right shoulder and low back.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a right shoulder disability, the appeal is granted to 
this extent only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability, the appeal is granted to this 
extent only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Specifically, a complete and thorough review of the claims 
folder in the present case indicates that, with regard to the 
de novo issues of entitlement to service connection for 
disabilities of the right shoulder and low back, the RO has 
not informed the veteran of the specific provisions of the 
VCAA or the proper time period within which to submit the 
requested (one year).  Therefore, because this case is being 
remanded for additional development, the RO must take this 
opportunity to cure this procedural defect.  

In this regard, the Board acknowledges that, at the VA spine 
and joint examinations conducted in January 1999, the veteran 
noted that he had not received relevant treatment for his 
claimed disabilities at the local VA Medical Center in the 
past year.  Subsequently, however, between September 1999 and 
April 2000, the veteran received some pertinent private 
medical care.  Significantly, no records of outpatient right 
shoulder or low back treatment dated since April 2000 have 
been obtained and associated with the veteran's claims 
folder.  On remand, therefore, the RO should be given the 
opportunity to procure and to associate with the veteran's 
claims file any such documents.  Furthermore, following 
receipt of any such pertinent records, the veteran should be 
accorded a VA orthopedic examination to determine the nature, 
extent, and etiology of any diagnosed right shoulder and low 
back disabilities.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered treatment to him 
for disabilities of his right shoulder 
and low back since April 2000.  The Board 
is particularly interested in copies of 
records of treatment that the veteran 
received from Nicholas M. Perez 
Maldonado, M.D.  After furnishing the 
veteran the appropriate release forms, 
the RO should obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to treatment for disabilities of 
the right shoulder and low back that he 
has received at the VAMC in San Juan, 
Puerto since January 1999.  All such 
available records should be associated 
with the claims folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
orthopedist to determine the nature, 
extent, and etiology of the veteran's 
claimed right shoulder and low back 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent right shoulder and low back 
pathology found on examination should be 
noted in the evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any right shoulder and 
low back disabilities that he may have.  
In particular, the examiner should 
specifically state whether diagnoses of 
right shoulder and low back disabilities 
are appropriate.  If a right shoulder 
disability is diagnosed, the examiner 
should then express an opinion as to 
whether it is at least as likely as not 
that any such diagnosed disorder (which 
is found on examination) is related to, 
or caused by, the veteran's active 
military service (including the 
in-service episodes of treatment for 
right shoulder pain).  If a low back 
disability is diagnosed, the examiner 
should then express an opinion as to 
whether it is at least as likely as not 
that any such diagnosed disorder (which 
is found on examination) is related to, 
or caused by, the veteran's active 
military service (including the 
in-service episodes of treatment for low 
back pain).  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for disabilities of the right 
shoulder and low back.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last supplemental 
statement of the case in January 2002.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2003) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



